The opinion of the court was delivered by
Johnston, C. J. :
This was an action by William Platte to recover from Swift & Company for injuries sustained by him while descending a dark stairway in thej'packing-house of the company. He was an employee of the company and had been at work in a part of the packing-house where the accident occurred about three weeks. The stairway by which Platte and his associates left the building was in two sections, the upper section being cased up and dark at ail times except when artificially lighted. For the purpose of lighting it, an electric light was placed within the casement near the head of the stairs, and prior to the accident this light had been always burning when Platte *3went up and down the stairway. "When he and others stepped inside on the night of the accident there-was no light, and as he was about to descend andt reached to the side for a railing or something to steady himself he lost his balance and fell, by which he suffered serious injuries. His action is based on the-nbgligence of Swift & Company in not maintaining; sufficient light and in not providing a hand-rail.
There was no switch or other method of regulating the light in the stairway except in the engine-room some distance away. It was alleged that the light in this stairway was frequently extinguished, a fact known to the company but unknown to Platte, and that, while the latter had passed up and down the stairway, he did not know of the uncertainty of the light nor had he observed that there was no hand-rail.
Another ground of negligence was the failure to provide a system of inspection to insure the burning of the light when wox-kmen were necessarily using the stairway.
The trial resulted in a general verdict in faVor of. Platte and in special findings to the effect that' he-daily ascended and descended the stairway for two or-three weeks prior to the accident, during which time*' the light at the head of the stairway was always burning ; that in doing so he had opportunity to observe there was no hand-rail, and that he reached for a hand-rail just before he lost his footing and fell. The jury were unable to determine how long prior to the accident the light in the stairway had been out, or who turned it out. They also found that the plaintiff, by extending his arms in the stairway, could reach both sides of it, but were unable to state whether he would have lost his footing if he had placed his hands on both sides when descending. The amount of dam*4ages awarded was $1850, and to reverse the judgment rendered this proceeding is brought.
foreign oorpo-rations. First, it is contended that the plaintiff in error, being a foreign corporation and not having complied with all of the statutory regulations as to such corporations, is not authorized to do business in Kansas, or to maintain this proceeding. While the company had made the required annual statements it appears that it had not at the time paid the charter fees or taken other steps essential to the obtaining of a certificate of authority from the charter board. The statute provides :
“No action shall be maintained or recovery had in any of the courts of this state by any corporation doing business in this state without first obtaining the certificate of the secretary of state that statements provided for in this section have been properly made.” (Laws 1901, ch. 125, §3; Gen. Stat. 1901, § 1283.)
Assuming, but not deciding, that this provision applies to other requirements than the making of annual statements, we still think it is not a .bar to the review sought here. It will be observed that the prohibition is directed at the bringing of actions and not at the making of defenses to actions rightly brought. Platte brought the company into court, and having forced it into litigation he is hardly in a position to say that it shall not contend with him to the end. The action mentioned in the statute refers to an ordinary proceeding in a court of first instance and not to an appellate proceeding brought to correct the errors of such court. The proceeding in this court, although in some respects distinct from the action in the trial court, and although the steps taken in the commencement of each are somewhat analogous, is purely appellate, and is, in a certain sense, a continuation of the controversy in the district court. Swift & Company had not a right *5of action, but only a right of review, and while the company instituted the proceeding here it is still in an attitude of defense and is resisting the claims and contentions of the plaintiff below. The jurisdiction of the court in such cases is limited to a review of the rulings of the district court, and in the event of a reversal the case is remanded for a retrial. The commencement of such a proceeding cannot be regarded as the prosecution of an action, within the meaning of the statute, and the prohibition can never apply to the institution of a proceeding in error to one summoned into a trial court and made to defend against an action brought by another.
2. Examination of jurors. Exceptions were taken to the methods employed by plaintiff’s counsel in impaneling the jury. In the examination of jurors on their voir dire questions were asked which it is claimed suggested to them that the company had accident insurance which indemnified it against loss or any judgment that might result from this and other cases. The following questions were asked and answers given over the persistent objections of the company :
“Ques. If it should appear in the trial of this case that an insurance company which makes it a business to insure employees against injuries was hiring the attorneys and defending this case in the name of Swift & Company, would it make any difference to you in your verdict ? Ans. No, sir ; it would not make any difference.
“Q,. You know of the fact that employees of Swift & Company and Armour & Company are insured by insurance companies? A. Well, nothing more than what I have been told.
“Q. You have been told ? A. Yes, sir.
“Q. And that the insurance companies defend these suits? A. Yes, sir; I have been told so.
“Q,. That they hire the lawyers and pay the judgments ? A. Yes, sir.
*6“ Q,. Have you heard — do you know from hearsay— whether or not the' insurance companies hire the lawyers and pay the judgments, if any are rendered ? A. Nothing more than what I have heard.
“Q,. That’s it; have you heard it? A. Yes, sir; I have heard it talked of.
“Q. Would the fact that you have'heard that'the insurance companies defend those suits brought against the packing-houses, and that they indemnify the packing-houses against loss, make any difference in your ■own mind in rendering a verdict in a case where one of the packing-houses, or where Swift & Company, for instance, was the defendant ? A. No, sir ; I don’t know as it would.”
•It is argued that the questions suggested the existence of facts which were intended and calculated to prejudice the jury against the company. Objections to the statements made having been overruled, it is said that they went to the jury with the force and effect of evidence, and that they were not relevant or-competent upon any issue in the case. (O’Neill Mfg. Co. v. Pruitt, 110 Ga. 577, 36 S. E. 59; Sawyer v. Shoe Co., 90 Me. 369, 38 Atl. 333; Barrett v. Bonham Oil & Cotton Co., 57 S. W. [Tex.] 602.)
3 Latitude in examination. Considerable latitude should be allowed counsel in the examination of jurors, so that all who have bias or prejudice, or are otherwise disqualified, may be eliminated, but the inquiry should never be made to introduce extraneous matter of a prejudicial character that may improperly influence the verdict. Q,ues-tions are not to be barred merely because .^he aQgwej.g elicited would be incompetent under the issues in the case; nor .are parties to be hampered in a thorough examination, made in good faith, to keep off the panel partial, prejudiced and unfit men. The inquiry maybe extended to the social and business relations of the proposed jurors *7with the parties to tbe action or with any one connected with the litigation. It should, however, as before stated, be conducted in good faith, by pertinent inquiries, for the purpose of sifting the panel and excluding those who are disqualified or objectionable by challenges peremptory or for cause.
In this instance it is the view of the court that the examination was unnecessarily and erroneously extended. The inquiries were not so much directed at the possible connection of jurors with insurance companies or with those representing them, but mainly pressed upon the jurors questioned, as well as those listening, the fact that packing companies were insured, and that these companies were hiring the lawyers and would pay the judgment if any should be given. The statements were not limited to the placing of an insurance company behind Swift & Company, but they carry the idea that Armour and other packing companies rely on their insurance against accidents to their employees, and therefore have little concern as to the accidents or to the actions which may be brought to recover for the injuries. In a case somewhat like this it was expressly held that “in the examination of jurors in personal-injury cases it is error to permit counsel for the plaintiff to ask questions which allow the jurors to take into consideration the fact that the defendant is insured in a casualty company against loss from accidents.” (Eckhart & Swan Milling Co. v. Shaefer, 101 Ill. App. 500.) This is deemed to be prejudicial error for which there must be a reversal.
The writer is unable to concur in this view. The scope of a voir dire examination must be left largely to the sound discretion of the trial court. There is no more important feature of a trial than the impaneling *8of an impartial and unbiased jury, and courts are very liberal in allowing inquiries into the competency and qualifications of persons called as jurors. The examination serves a double purpose — first, to learn whether there is a disqualification or cause for challenge, and, second, to enable a party to determine whether he shall exercise the right of peremptory challenge given by statute. So careful is the law that a fair jury may be obtained that it not only provides for the exclusion of those shown to be partial or prejudiced, but it gives each party the added right to challenge a certain number not shown to be prejudiced or disqualified, whom the parties may desire to exclude for reasons not recognized by the law. Apart from admitted bias or prejudice, persons maybe excluded from the panel because of possible prejudice on account of pecuniary interest, relationship, or business connection with the parties to the action. They may be excluded because of relationship or connection with the families or attorneys of the parties, or with others who have an interest in the litigation. If the parties to the case are nominal or representative the relation or connection, with the real parties to the action may be shown, and be sufficient cause for challenge and exclusion. So here, if counsel for Platte had reason to believe that the insurance company, althoughnot- named as a party, was principally interested in the action, and that the persons called as jurors had or might have some relation or connection with that company or its agents which might affect the verdict, they had a right to make a searching inquiry as to the attitude of the company and the personal relations of the jurors to it. Of course, it should be done by pertinent questions and within reasonable limits, but the court, which has before it the jurors and counsel, can best determine the *9character and extent of inquiry that may be necessary or proper. The questions asked in this case, as will be seen, were mainly hypothetical, and therefore were not stated as facts ; and on the whole the writer is unable to say that the questions were not asked in good faith and for legitimate purposes. If we knew the proposed jurors as the counsel and court may have known them, we might readily say that good reasons existed for the character and extent of the inquiry. The counsel deemed it to. be necessary, and the trial judge, who was acquainted with the local situation, decided that it was necessary and proper, and, in view of the large discretion vested in the trial court as to the extent of the inquiry, the rulings ought not to, be treated as a ground of reversal.
I am authorized to state that Justices Greene and Mason join me in dissenting from the .judgment of reversal.
The objections made to rulings on the admission of testimony are not regarded as substantial, and the court is united in the opinion that there was sufficient testimony to take the case to the jury and to sustain the findings and verdict. The case appears to have been fairly presented to the jury, and the exceptions taken to instructions given and refused are not sustained ; but for the error committed in impaneling the jury the judgment of the district court will be reversed, and the cause remanded for a new trial.
Smith, Cunningham, Pollock,'Burch, JJ., concurring.
Johnston, C. J., Greene, Mason, JJ., dissenting.
*10(74 Pac. 635.)
SYLLABUS BY THE COURT.
1. Jury and Jurors — Examination in Personal-injury Cases. In the voir dire examination of proposed jurors in personal-injury cases it is not necessarily error to allow counsel for plaintiff to draw attention to the fact of the-existence of insurance companies , which indemnify employers against loss or damage which may arise from injuries to their employees, and to conduct an inquiry, in good faith and within reasonable limits, concerning the questions whether such jurors have any connection with, or interest in, such insurance companies, and whether, in case such indemnity exists, it may affect their judgment or the verdict which they may give.
2. - Sound Discretion of Trial Court. The extent of such examination must be left largely to the sound discretion of the trial court, and unless an abuse of it be clearly shown a reviewing court will not interfere.